December 1, 1941. The opinion of the Court was delivered by
This Court is in full accord with the result of the judgment of the Circuit Court reached on several grounds in the order of Special Judge George Bell Timmerman sustaining the demurrer to the complaint. This order sufficiently states *Page 313 
the pleadings and issues; it will be reported. Appellant's exceptions thereto have been carefully considered and are overruled and the judgment below affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE, and MR. ACTING ASSOCIATE JUSTICE G. DUNCAN BELLINGER concur.